UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 20, 2012 CYCLONE POWER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 000-54449 (Commission File Number) 26-0519058 (IRS Employer Identification No.) th Court, Pompano Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (954)943-8721 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On April 20, 2012, Cyclone Power Technologies, Inc. issued a Letter to Shareholders regarding its financial statements and business operations for the year ended December 31, 2011.This release shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise incorporated by reference into any filing pursuant to the Securities Act of 1933, or the Securities Exchange Act of 1934, as amended, except as otherwise expressly stated in such filing.A copy of the Letter to Shareholders is furnished as Exhibit 99.1. ITEM 9.01Financial Statements and Exhibits (d)Exhibits 99.1Copy of Letter to Shareholders dated April 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 20, 2012 CYCLONE POWER TECHNOLOGIES, INC. By: /s/Harry Schoell Harry Schoell Chairman and CEO Exhibit Index Exhibit No.
